Citation Nr: 0529854	
Decision Date: 11/07/05    Archive Date: 11/14/05

DOCKET NO.  02-08 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD). 
 
2.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of shrapnel wound of the right 
posterior trapezoid area (Muscle Group I).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from February 1951 until 
November 1952.

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) on appeal from a 
December 1998 decision of the VA Regional Office (RO) in St. 
Louis, Missouri that granted service connection for residuals 
of shrapnel wound of the right posterior trapezoid area.  A 
10 percent disability evaluation was assigned, effective from 
October 21, 1998.  An RO rating decision dated in August 2001 
granted service connection for PTSD and established a 30 
percent rating, effective from October 21, 1998.  The veteran 
expressed dissatisfaction with the initial ratings assigned 
and has perfected an appeal to the Board of both rating 
issues.

The veteran was afforded personal hearings at the RO in 
December 1999 and August 2002, and before a member of the 
Board in March 2004.  The transcripts are of record.  The 
case was remanded for further development in August 2004.  

By a July 2005 rating decision, service connection was 
granted for right upper extremity neuropathy.  A 20 percent 
rating was assigned.  There has been no appeal of this 
rating.  Consequently, the shrapnel wound residuals 
contemplated by the issue on appeal does not now include 
neuropathy of the right upper extremity.  Rather, the RO has 
indicated that the shrapnel wound issue on appeal is based on 
muscle injury to Muscle Group I and associated scarring.  The 
veteran has not disagreed with this characterization.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the questions 
currently under consideration were placed in appellate status 
by a notice of disagreement expressing dissatisfaction with 
original ratings, the Board has characterized the rating 
issues on appeal as set forth on the title page above.


FINDINGS OF FACT

1.  The veteran's PTSD has been manifested by symptoms that 
include chronic depression and sleep impairment, social 
withdrawal, nightmares, exaggerated startle response, 
hypervigilance, and anxiety, which have resulted in no more 
occupational and social impairment than occurs with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.

2.  Fragment wound residuals of the right posterior trapezoid 
area have been manifested by a retained metallic fragment, a 
9-centimeter by 2-millimeter scar that is superficial, 
stable, well healed and asymptomatic, and complaints of pain 
consistent with no more than moderate injury to Muscle Group 
I.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 
percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2005).

2.  The criteria for an initial rating in excess of 10 
percent for right posterior trapezius fragment wound 
residuals affecting muscle group I have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 and Supp. 2005); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.73 (Diagnostic Code 5301), 
4.118 (Diagnostic Codes 7801-7805) (2005); 38 C.F.R. § 4.118 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was promulgated in November 2000, and has 
imposed new duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2005).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c) (2005).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims has been accomplished.  As evidenced by 
the statement of the case, and the supplemental statements of 
the case, the veteran and representative have been notified 
of the laws and regulations governing entitlement to the 
benefits sought, and informed of the ways in which the 
current evidence has failed to substantiate the claims.  
These discussions also served to inform him of the evidence 
needed to substantiate the claims.

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant of what evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be obtained by VA, has been met.  38 U.S.C.A. 
§ 5103(a); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159).  In letters to the veteran 
dated in February 2002 and August 2004, the RO informed the 
appellant of what the evidence had to show to substantiate 
the claims, what medical and other evidence the RO needed 
from him, what information or evidence he could provide in 
support of the claims, and what evidence VA would try to 
obtain on his behalf.  The letters also advised him to submit 
relevant evidence or information in his possession.  
38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has held that notice required by 38 U.S.C.A. 
§ 5103(a), and 38 C.F.R. § 3.159(b), should generally be 
provided prior to the initial adverse decision on the claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  The 
Court went on to say, however, that its decision was not 
meant to invalidate any existing decision made prior to such 
notice, and, indeed, that VA could satisfy VCAA notice 
requirements by ensuring that the proper notice was 
ultimately provided after the initial adverse decision on the 
claim.  Id, at 120, 122-4.  Although the notice required by 
the VCAA was not provided until after the RO initially 
adjudicated the appellant's claims, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 
(2004).  Consequently, the Board does not find that any late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or the appellant's response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.

The Board finds that VA has made the required efforts to 
assist the veteran in obtaining the evidence necessary to 
substantiate his claims.  He has had the benefit of three 
personal hearings over the course of the appeal.  The veteran 
has not indicated that there are any pertinent clinical 
records to be retrieved beyond what has already been sought 
by the RO.  The case was remanded for additional VA 
examinations and other development in August 2004.  Under 
these circumstances, the Board finds that further assistance 
would have no reasonable possibility of substantiating the 
claims.  See 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  The claims are ready to be considered on the 
merits.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2005).The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2005). 

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when 
the initial assignment of a disability rating has been 
appealed, the Board must consider the rating, and, if 
indicated, the propriety of a staged rating, from the initial 
effective date forward.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).

PTSD

As noted previously, the veteran is currently in receipt of a 
30 percent disability rating for PTSD.  He asserts that the 
symptoms associated with service-connected psychiatric 
disability are more severely disabling than reflected by the 
currently assigned disability evaluation and warrant a higher 
rating.

The veteran's service-connected PTSD is evaluated in 
accordance with 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2005) under a general rating formula for mental disorders.  
Under that rating criteria, a 30 percent evaluation is 
warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent rating for PTSD is assigned when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships. 38 C.F.R.§ 4.130, Diagnostic Code 9411 (2005).

A 70 percent evaluation requires occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  A 100 percent evaluation requires total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.

The veteran underwent a VA compensation and pension 
examination for PTSD purposes in November 1998 and referred 
to dreams about different events, including war experiences.  
He said that he sometimes had them twice a week, but could go 
for months without experiencing them again.  The appellant 
related that he was mostly able to sleep, but that this 
varied.  He denied any significant problem concentrating or 
with temper.  He said that he used to be jumpy, but that this 
was not a problem currently.  The veteran stated that he 
enjoyed socializing with people.  He denied being depressed 
or experiencing excessive worry, panic attacks, or similar 
symptoms.  It was noted that he generally felt well.  The 
veteran denied any previous psychiatric treatment, counseling 
or the use of psychotropic medications.  He stated that he 
had been married for 43 years, had four children and felt 
close to his family.  He related that he had an average 
number of close friends, got up around 7:00 - 7:30 in the 
morning and performed household chores, including washing his 
car and cutting the grass.  He said that he enjoyed taking 
walks and hiking.  The veteran stated that he worked for the 
railroad prior to and after service, then worked for a major 
company for almost 28 years before retiring in 1989.  

Upon mental status examination, the veteran was observed to 
be neat and clean.  He was cooperative, maintained good eye 
contact and exhibited a normal range of psychomotor behavior.  
He had a polite attitude and affect was generally calm and 
composed.  Speech was coherent, logical, goal directed and 
was of normal cadence.  He denied any current active suicidal 
or homicidal thoughts, or hallucinatory experiences or 
delusions.  No psychotic indices were noted during the 
interview.  The veteran was alert and oriented.  Attention 
and concentration were fair.  Insight seemed to be fair and 
judgement was considered to be grossly intact.  Psychiatric 
status indicator tests were performed adequately.  Following 
examination, the examiner stated that the veteran might 
experience a "couple" of symptoms of PTSD.  The current 
Global Assessment of Functioning (GAF) was estimated to be 
65-80.

A VA psychiatric progress note dated in June 1999 from a 
visit in May 1999 indicates that the veteran had occasional 
nightmares once a month or less, sometimes of combat 
experiences that he had had.  It was noted that he had a 
"rather normal existence," was a quiet man and related well 
with others.  It was recorded that he had no significant 
problems with panic or social anxiety, slept well, and that 
there was no sign of depression.  The veteran was observed to 
be neat, clean and well groomed and well oriented.  Memory 
was intact, affect was appropriate, and there was no evidence 
of a thought disorder, delusions or hallucinations.  

A private psychiatric evaluation dated in February 2000 was 
received from the Community Counseling Center.  The veteran 
stated that he often had intrusive recollections of events 
with images and thoughts that made it difficult for him to 
sleep.  He said they also happened during the day, but that 
he was able to keep himself busy and get rid of the thoughts.  
The veteran related that he had repeated nightmares, usually 
involving combat, in which he would wake up screaming.  He 
said that there were many occasions when he would be walking 
or going about his daily life and would have a sense of being 
back in the Korean War, re-experiencing events and episodes.  
He said that he avoided talking about them.  The appellant 
stated that he had a strong anxiety response and sense of 
doom when he had such thoughts.  He related that the only 
time he allowed himself to discuss them were those times when 
he went to reunions.

The veteran said that he preferred to be by himself, although 
he did have friends.  He related that he recalled details 
about the war, but was guilt-ridden when he could not 
remember people's names.  He said that he had feelings of 
detachment from others, and had difficulty becoming 
emotionally involved in events around him.  The appellant 
admitted to having a quick temper which he stated he had 
worked hard to control.  He reported having difficulty 
concentrating and was not sure it was secondary to his age or 
from other problems.  He was noted to be hypervigilant, and 
scanned situations when he walked around in daily life.  It 
was reported that he had exaggerated response when he heard 
sounds and experienced things that reminded him of the Korean 
War.  He stated that at times, he had "hit the ground" to 
cover up his head when he heard shots.  

On mental status examination, the veteran was alert and 
oriented.  He was pleasant, cooperative and had good eye 
contact.  He did not appear to be overly anxious, and was 
able to recount his story in a chronological way.  Speech was 
at normal rate and intonation and mood was considered to be 
"OK."  Affect was somewhat dysphoric.  Thought content was 
logical and thought processes were linear and goal directed.  
The appellant denied delusions or hallucinations and suicidal 
or homicidal ideation.  Judgment and insight were felt to be 
good.  Following examination, a diagnosis of PTSD was 
rendered with a GAF score of 60.  It was noted that the 
highest GAF score during the year had been 68.

The veteran underwent a VA PTSD evaluation in November 2000 
whereupon a comprehensive background history dating from 
childhood was recited.  It was noted that he had no history 
of substance abuse, no legal issues and no previous history 
of psychiatric treatment prior to the current course.

The veteran was administered psychological testing and was 
interviewed utilizing the criteria for PTSD as established by 
Diagnostic and Statistical Manual IV (DSM-IV).  
Symptomatology previously set forth was recited, including 
sleep problems, increased anger, decreased ability to 
concentrate, hypervigilant behaviors, and easy startle 
response.  The veteran indicated that he had good 
relationships with his family and others, and had the ability 
to show love.  It was found that he revealed a somewhat 
positive view of the future.  A diagnosis of chronic PTSD was 
rendered.

When evaluated for VA PTSD compensation and pension purposes 
in August 2001, the examiner noted that the claims folder was 
reviewed.  The veteran recounted problems sleeping and 
experiencing nightmares and dreams about the war two to three 
times a month.  He said he tried to stay busy to get such 
thoughts off his mind but was not successful.  The appellant 
reported experiencing recurrent stress and recollections 
about his prior memories, and thought about things that had 
happened overseas at least once a week, despite his 
medication.  He reported that he avoided activities and 
situations relating to those traumatic events, never talked 
about the army, did not tell war stories, and did not watch 
war movies.  He said that he liked to be alone and take 
walks, and related that he had no trouble expressing his 
feelings.  

The appellant said that his concentration was difficult at 
times, and that he was able to control his temper.  He said 
that he had increased startle response and hypervigilance.  
He indicated that he tried to avoid some situations with his 
family and would walk away.  It was reported that the veteran 
had been married for 46 years, had four daughters, and 
believed he had a fair relationship with his wife.  He felt 
close to his children.  He related that he was not the 
outgoing type, but had friends and attended church 
intermittently.  The veteran said that he got up around 7 
o'clock in the morning, and that daily activities included 
cutting the grass, taking walks, watching the news and 
sports.  He said that he visited his brother often and 
visited friends sometimes.

On mental status examination, the veteran was observed to be 
well nourished, and appeared normally groomed.  He was 
cooperative, maintained good eye contact, exhibited normal 
range of psychomotor behavior, and had a polite attitude.  
Affect was neutral and speech was clear, goal directed, 
logical, and of normal cadence.  He denied suicidal, 
homicidal and paranoid thoughts, or hallucinations.  No 
psychotic indices were noted during the interview.  The 
veteran was alert and oriented, and concentration and 
attention were perceived to be fair.  Insight and judgment 
were considered to be grossly intact.  Following examination, 
a primary diagnosis of mild PTSD was rendered.  A current GAF 
score of 60-65 was entered.  The examiner commented that 
veteran's dreams were becoming more frequent, and that he was 
having more problems sleeping than in the past.  

By rating action dated in August 2001, service connection for 
PTSD was granted and a 30 percent evaluation was assigned, 
effective from October 21, 1998. 

VA outpatient clinical records dated between January 2001 and 
May 2002 show that the veteran sought individual counseling 
for PTSD.  Mood was noted to be stable and thoughts were well 
organized.  Mild depressive symptoms were reported for which 
he was placed on Celexa.  In April 2002, the appellant was 
observed to be well groomed.  It was recorded that he was 
currently undergoing treatment for bladder cancer that might 
have been making him more depressed.  It was noted that he 
was using Temazepam for sleep, alternating with Trazodone at 
times, and that Celexa was benefitting him.  

The veteran presented testimony at a hearing in August 2002 
and reiterated problems with sleeping for which he stated he 
had been placed on medication.  He reported symptoms of 
anxiety and depression, flashbacks and nightmares, and a 
tendency to isolate himself more.  The veteran testified that 
he did not participate in some activities he had previously 
enjoyed, and thought about suicide at times but said he would 
not do that.  He indicated that he "ritually" checked his 
doors four or five times a night to see that they were 
closed.  He reported that he had been prescribed an 
antidepressant.  

VA outpatient clinic notes dating from May 2002 reflect that 
the veteran was observed to be well groomed and dressed.  
Medication was adjusted on several occasions and he was 
switched from Celexa to Prozac for complaints of increased 
depression.  The veteran was noted to be involved with a 
group of Korean War veterans, attended a reunion in October 
2002 and talked with the officer for whom he had been a jeep 
driver.  He denied suicidal or homicidal ideation.  It was 
noted that though he tended to isolate himself, he appeared 
to enjoy contact with others and had a positive attitude 
toward the quality of care he was receiving from friends, 
family and the community.  It was reported that he was coping 
well, and that he stayed in touch with people, although 
socialization was measured.  No acute distress was detected.  
He stated that he enjoyed living in a remote area and outdoor 
activities including hunting, fishing, hiking with friends, 
taking care of his property, cutting his own firewood, and 
his ability to accomplish household tasks.  It was recorded 
that he took a grandchild hunting and fishing.  

In March 2004, the veteran presented testimony before a 
member of the Board to the effect that he did not sleep well 
at night, although medication helped.  He said that he had 
nightmares that triggered sleeplessness, and that he could 
not get back to sleep when he woke up.  He stated that his 
wife described "hollering and jerking" in his sleep.  The 
appellant related that he received continuing treatment for 
symptoms, went for individual counseling once a month, and 
had medication adjusted by another doctor.  He denied any 
problem with suicidal or homicidal thoughts.  He said that 
his daily routine in summer was generally having breakfast, 
cutting the grass, walking into the woods and fishing a 
little in his pond.  He said he preferred to be by himself, 
and liked to stay home rather than go out.  He testified that 
he and his wife went out to eat once in a while, but that he 
did not like shopping at a mall, and would remain in a 
sitting area while she shopped.  He said that he went to 
church but not regularly.  He stated that he did not like 
crowds, and had problems with memory and concentration due to 
PTSD. 

VA outpatient clinical records dated between 2004 and 2005 
indicate that the veteran continued to be treated for 
complaints of depression and graphic nightmares for which he 
was prescribed Prazosin.  It was noted that he became 
agitated when discussing the war, and avoided talking about 
his experiences.  It was felt that he had repressed memories 
about the war.  The veteran continued to deny suicidal or 
homicidal ideation.  In January 2005, he reported being 
pleased with his medication regimen, and was noted to be 
alert, oriented, cooperative, coherent and logical.  Judgment 
and insight were fair.  No significant memory deficits were 
noted during the assessment.  

The veteran underwent a VA compensation and pension 
examination for PTSD purposes in May 2005.  He reiterated 
problems with nightmares two to three times a week about 
incidents in Korea.  Difficulties with sleeping, increased 
startle response and hypervigilance were recited.  He said 
his medication helped him, but that if he forgot to take it, 
'it's terrible.'  The veteran stated that his temper was 
short at times and that he sometimes got things mixed up when 
concentrating.  He said that he continued to avoid events, 
activities and situations that might remind him of previous 
traumatic events.  It was reported that he was depressed, but 
that he enjoyed some aspects of his life.  The appellant 
related that he was able to express loving feelings to this 
family but not often.  When asked about his hobbies, the 
veteran said that he walked some.  It was noted that he 
continued to get up around 7 o'clock, and watched some 
television because of a change in his lifestyle.  He stated 
that he and his wife of 50 years had recently moved to the 
city to be close to his daughter because they were getting 
older.  He related that he was not sure how he would spend 
his time since the move.

On mental status examination, the veteran was observed to be 
clean, normally groomed and appropriately dressed.  He was 
alert and oriented with a slight struggle observed, 
cooperative and maintained good eye contact.  He exhibited a 
normal range of psychomotor behavior and was polite.  Affect 
was slightly anxious but mood was stable otherwise.  Speech 
was clear, coherent, logical and goal directed.  He denied 
any active suicidal or homicidal thoughts, auditory or visual 
hallucinations.  He admitted to some paranoid ideation.  
Concentration and attention were fair.  Memory was reported 
to be grossly intact times three.  Insight and judgment were 
considered to be grossly intact.  Following examination, the 
examiner commented that the veteran continued to experience 
symptoms consistent with a diagnosis of PTSD with a GAF score 
of 58 based on DSM-IV.  

Review of the evidence pertinent to the veteran's claim for 
an increased rating for PTSD reveals that service-connected 
psychiatric disability has been manifested by symptoms which 
include chronic depression, sleep impairment, a tendency 
toward social isolation, increased nightmares, exaggerated 
startle response, hypervigilance, agitation and some anxiety.  
The appellant has also complained of memory and concentration 
problems at times.  VA outpatient clinical records dating 
from 2001 reflect that he receives continuing follow-up for 
psychiatric symptoms, and has continuously been prescribed 
medication in this regard for sleep and depression 
difficulties.  He reports that he avoids talking about his 
war experiences and VA clinic notes indicate that he becomes 
agitated when he does.

The Board observes however, that although a tendency toward 
social isolation has been noted, the appellant appears to 
have a wide variety of social contacts and interactions, 
including friends, his church, a Korean War group, and 
reunions with other service members.  It is demonstrated that 
he maintains friendly and warm relations with immediate 
family members.  Thus, his personal relationships are not 
demonstrated to be significantly impaired.  Before his recent 
move to the city, the veteran was shown to have engaged in a 
several pursuits he enjoyed, including hunting, fishing, 
hiking, and taking care of his property.  On most recent VA 
examination, it was reported that he had been married for 50 
years.  It has been reported on several occasions that he had 
no difficulty expressing his feelings.  The record indicates 
that he generally appears to display a positive attitude, has 
good coping skills overall, and benefits from medication that 
has been prescribed to control his symptoms.

The Board observes that despite the fact the veteran displays 
some symptoms of PTSD that are significant, including 
increased nightmares, anxiety, depression, and sleep 
difficulties which result in some disturbance of mood, and 
reported difficulty in effective social relationships, there 
is little clinical evidence in this instance for which a 50 
percent evaluation is warranted.  The evidence does not 
indicate that symptomatology consistent with flattened 
affect, circumstantial, circumlocutory, or stereotyped 
speech, panic attacks, impairment of short and long-term 
memory, difficulty in understanding complex commands, 
impaired judgment, and impaired abstract thinking have been 
demonstrated during the period since service connection was 
awarded.  The veteran has on occasion experienced some of 
these problems, like some difficulties with concentration, 
his problems are more akin to those characteristic of the 30 
percent rating.  

The record reflects that cognitive functioning on the whole 
is intact.  The appellant's treating physicians have 
consistently reported that he is well oriented with good 
judgment and insight on the whole.  The record reflects that 
he has always been described as well groomed and adequately 
dressed, and primarily having a stable mood with appropriate 
affect.  Speech has always been described as logical, 
coherent, and goal directed.  The veteran has consistently 
denied homicidal ideation, and auditory or visual 
hallucinations.  No impulse control problems have ever been 
record.  There is no evidence of any suicidal intent or plan, 
or a thought disorder, paranoia, or delusions.  No current or 
past panic attacks are documented in the extensive clinical 
data.  A normal range of psychomotor behavior had been 
consistently demonstrated.  The record reflects that the 
veteran's concentration and memory have primarily been shown 
to be more than adequate.

The Board notes that while the veteran's GAF has declined 
over the course of the appeal, from 65 - 80 in November 1998, 
to a more recent determination of 58, the Board points out 
that the clinical evidence as discussed above comports with 
no more than moderate symptoms as indicated by the 
examination reports.  This is consistent with the level of 
impairment contemplated by the currently assigned 30 percent 
evaluation.  It is found that the GAF score lower than 60 
which might indicate a worsening of his condition does not 
conclusively establish that the veteran's PTSD has worsened 
to the extent that the criteria for the 50 percent evaluation 
are now met.  While GAFs of 51-60 indicate serious symptoms 
(suicidal ideation, severe obsessional rituals, and frequent 
shoplifting) or serious impairment in social, occupational, 
or school functioning, the actual symptoms exhibited by the 
veteran indicate a disability picture that more nearly 
approximates the criteria for the currently assigned 30 
percent evaluation.  

For the foregoing reasons, the Board finds that the 
psychiatric symptoms exhibited by the veteran represent 
occupational and social impairment with no more than an 
occasional decrease in efficiency.  This level of impairment 
is consistent with the criteria for the current 30 percent 
evaluation for the disability.  The Board finds that the 
preponderance of the evidence is against the claim for a 
higher rating.  This is so since October 21, 1998.  
Fenderson, supra.

Additionally, there is no showing that the symptomatology 
associated with this disability reflects such an exceptional 
or unusual disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  In this 
regard, the Board notes that the disability is not 
objectively shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned rating).  
Moreover, the condition is not shown to warrant frequent 
periods of hospitalization or to otherwise render impractical 
the application of the regular schedular standards.  In the 
absence of evidence of such factors as those outlined above, 
the Board is not required to remand the claim to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b) (1). 
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Right posterior trapezius area muscle damage (Muscle Group I)

The veteran contends that the symptoms associated with his 
service-connected right posterior shoulder fragment wound 
residuals are more disabling than reflected by the currently 
assigned disability evaluation and warrant a higher rating.

All of the veteran's service medical records do not appear to 
be available.  Information from the Hospital Admission Cards 
Created by the Office of the Surgeon General, Department of 
Army, dated in December 1998 indicate that he sustained an 
injury due to an explosive projectile.  The extent of the 
injury was not delineated, nor was it indicated that any 
surgery was performed.  

The appellant filed a claim for service connection for 
residuals of a wound of his back in October 1998.  

The appellant was afforded a VA muscles examination in 
November 1998.  He complained of an aching sensation in the 
posterior aspect of the right trapezoid muscle.  He stated 
that it was worse when sitting or driving for two to three 
hours at a time.  There was a scar that measured 1 X 1.5 
centimeters (cm) in length that was slightly depressed with a 
small amount of keloid formation.  Slight tenderness was 
elicited upon palpation of the scar.  The scar was found to 
be mobile and no adhesions were noted.  Range of motion of 
the scapula and shoulder was normal.  Muscular strength was 
good.  There was no pain with elevation.  An X-ray of the 
thoracic spine disclosed a retained fragment that measured 
1.2 X 5.0 cm in the area of T6-7 on the lateral view.  A 
diagnosis of shrapnel wound with chronic discomfort as stated 
was rendered.  

By rating action dated in December 1998, service connection 
was granted for residuals of shrapnel wound, right posterior 
trapezoid area, evaluated as 10 percent disabling, effective 
from October 21, 1998.  

The veteran presented testimony upon personal hearing on 
appeal in December 1997 to the effect that he had pain and 
discomfort of the right shoulder if he tried to move it over 
his head, upon performing activities such as pushing a 
wheelbarrow, and when riding his lawn mower and driving.  He 
said that he felt pressure and pain if he lifted in a certain 
way, and that the discomfort persisted when sleeping at 
night.  The veteran related that he had additional shoulder 
discomfort when he was tired, as well as limited motion.  He 
stated that he took Motrin to alleviate pain.  

VA X-ray of the thoracic spine was obtained in March 1999 and 
was interpreted as showing osteoarthritic changes in addition 
to metallic density.  (The arthritis has been rated 
separately and is not now before the Board.)  A VA outpatient 
clinic note from a visit in October 1999 indicated that the 
veteran had degenerative joint disease of the back and was 
switched from Motrin to Lodine for pain.  

Upon personal hearing in March 2004 before a member of the 
Board, the veteran testified that he had an almost continuous 
dull aching pain in the right shoulder area for which he took 
medication and received treatment at VA.  He said that the 
pain hampered his ability to perform household and yard 
duties, and that it was more prominent when he was tired.  It 
was reported that he experienced increased soreness and 
weakness upon arising in the morning.  The veteran related 
that he was right handed.

Pursuant to Board remand of August 2004, the veteran was 
afforded VA examination in May 2005.  He provided history to 
the effec that after the initial shrapnel injury in Korea in 
1951, he was evacuated to a MASH unit where the wound was 
debrided and most of the shrapnel was removed.  He said that 
he was returned to the unit after two to three weeks with one 
retained foreign body.  The veteran complained of current 
pain, stiffness, and fatigability in the right shoulder and 
upper back.  He described the pain as a constant dull ache, 
and rated it as 3 to 4 on a scale of 1 to 10.  He stated that 
flare-ups precipitated by overuse changed the quality of pain 
to sharp and stabbing, and in degree from 6 to 7.  The 
veteran estimated additional limitation of motion or 
functional impairment during flare-ups as 30 percent.  He 
said that recreational activities involving the use of his 
right arm were limited, and that things such as throwing 
balls and playing with his children were restricted to a 
degree.  It was reported that he was a retired aircraft 
electrician, a position that did not require him to use his 
shoulder very much, and did not have a major effect on his 
job.  

Upon physical examination, the shoulders and musculature were 
described as symmetrical.  Strength was equal, bilaterally.  
There was no ankylosing of the joints.  The veteran was 
reported to have normal range of motion of the right shoulder 
with forward flexion to 180 degrees, abduction to 180 
degrees, external and internal rotation to 90 degrees.  It 
was reported that increased pain was voiced with internal 
rotation at 80 degrees.  X-rays of the right shoulder 
disclosed degenerative arthritis of the right 
acromioclavicular and glenohumeral joint and a five-
millimeter (mm) by two-mm retained foreign body imbedded at 
the lower border of the scapula on the right.  

Clinical findings pertaining to scarring showed a 9 X 2-cm 
linear scar of the right upper back over the lower aspect of 
the right scapula.  No pain was reported upon palpation of 
the scar.  The scar did not adhere to the underlying tissue 
and there was no inflammation, edema or keloid formation.  
The texture of the skin was regular, and color was described 
as pale white compared to normal areas of skin.  The scar was 
reported to be superficial and stable, and was not elevated, 
depressed, indurated or inflexible.  The examiner stated that 
there was no disfigurement, limitation of motion or other 
limitation of function caused by the scar.

Following examinations, diagnoses of degenerative arthritis, 
retained foreign body and surgical scar were rendered.  

The appellant's right trapezius shell fragment wound 
residuals are currently rated as 10 percent disabling under 
38 C.F.R. § 4.73, Diagnostic Code 5301 (2005), Muscle Group 
I, affecting upward rotation of the scapula; elevation of the 
arm above shoulder level, and involving the extrinsic muscles 
of shoulder girdle; the (1) Trapezius; (2) levator scapulae; 
(3) serratus magnus.  Id

The criteria for classifying a muscle injury are set forth in 
38 C.F.R. § 4.56 (2005), and stipulate that disabilities 
resulting therefrom are classified as slight, moderate, 
moderately severe or severe.  Under 38 C.F.R. § 4.73, 
Diagnostic Code 5301, a zero percent rating is warranted for 
slight injury.  Moderate injury warrants a 10 percent 
evaluation.  Moderately severe injury requires a 30 percent 
rating.  A severe muscle injury warrants a 40 percent 
disability evaluation. Id.

The provisions of 38 C.F.R. § 4.56 set forth certain factors 
for consideration in the rating of residuals of gunshot and 
shell fragment wounds.  The regulation provides that: (a) an 
open comminuted fracture with muscle or tendon damage will be 
rated as a severe injury of the muscle group involved unless, 
for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal; (b) a 
through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged; (c) for VA rating purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement; and 
(d) under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe. Id

The provisions of 38 C.F.R. § 4.56(d)(1) describe slight 
disability of muscles: (i) Type of injury: simple wound of 
muscle without debridement or infection; (ii) History and 
complaint: service department record of superficial wound 
with brief treatment and return to duty; healing with good 
functional results; no cardinal signs or symptoms of muscle 
disability as defined in paragraph (c); (iii) Objective 
findings: minimal scar; no evidence of fascial defect, 
atrophy, or impaired tonus; no impairment of function or 
metallic fragments retained in muscle tissue.

Moderate disability of muscles is described as follows: (i) 
Type of injury: through-and-through or deep penetrating wound 
of short track from a single bullet, small shell or shrapnel 
fragment, without explosive effect of high velocity missile, 
residuals of debridement, or prolonged infection; (ii) 
History and complaint: service department record or other 
evidence of in-service treatment for the wound; record of 
consistent complaint of one or more of the cardinal signs and 
symptoms of muscle disability as defined in paragraph (c), 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles; (iii) Objective findings: entrance and (if present) 
exit scars, small or linear, indicating short track of 
missile through muscle tissue; some loss of deep fascia or 
muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side. 38 C.F.R. § 4.56(d) (2).

Moderately severe disability of muscles is described as 
follows: (i) Type of injury: through-and-through or deep 
penetrating wound by small high velocity missile or large 
low-velocity missile, with debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring; (ii) 
History and complaint: service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound; record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) and, if present, evidence of inability to 
keep up with work requirements; (iii) Objective findings: 
entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups; indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side; tests of 
strength and endurance compared with sound side demonstrate 
positive evidence of impairment. 38 C.F.R. § 4.56(d) (3).

Severe disability of muscles is described as follows: (i) 
Type of injury: through-and-through or deep penetrating wound 
due to high-velocity missile, or large or multiple low 
velocity missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring; (ii) History and complaint: service department 
record or other evidence showing hospitalization for a 
prolonged period for treatment of wound; record of consistent 
complaint of cardinal signs and symptoms of muscle disability 
as defined in paragraph (c), worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements; (iii) 
Objective findings: ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track; 
palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area; muscles swell and harden 
abnormally in contraction; tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function. 
If present, the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (D) Visible or 
measurable atrophy; (E) Adaptive contraction of an opposing 
group of muscles; (F) Atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; (G) Induration or 
atrophy of an entire muscle following simple piercing by a 
projectile. 38 C.F.R. § 4.56(d) (4).

After review of the evidence, the Board finds that the 
service-connected fragment wound residuals of the posterior 
right trapezius have not resulted in more than moderate 
injury to Muscle Group I during the entire appeal period. 

As indicated above, the appellant sustained a fragment wound 
of the posterior right trapezius area in 1951.  History 
obtained from him on VA examination in May 2005 indicates 
that the wound was debrided and that shrapnel was removed.  
The Board finds, however, that the type of injury reported 
was not consistent with moderately severe impairment.  The 
wound has not been reported as through and through, and even 
assuming that it was deep penetrating, this is also a 
criterion for the moderate rating.  Although debridement is 
reported, it is not demonstrated that there are any residuals 
thereof, nor are there indications of prolonged infection, 
sloughing of soft parts or intermuscular scarring.

The veteran's history pertinent to the injury does not 
reflect prolonged hospitalization, inasmuch as he states that 
he returned to duty after two or three weeks.  The service 
discharge examination report dated in November 1952 does not 
refer to any defects relating to the right trapezius, and 
there are no clinical records that indicate that the veteran 
has received any regular treatment for fragment residuals.  
No treatment for such is demonstrated in VA outpatient 
clinical records dated between 1999 and 2005.  Therefore, the 
Board does not find that there is a history of consistent 
complaints of the cardinal signs and symptoms of muscle 
debility.

On objective examination, it is noted that the primary 
sequelae of the service-related right trapezoid injury is a 
retained metallic fragment and scarring.  The scar is 
described as superficial, not painful, and does not affect 
the function of the body part affected.  As noted previously, 
range of motion of the right shoulder is completely within 
normal limits.  There is no evidence of any significant 
functional impairment of the right upper extremity due to 
pain, or any other service-related residuals.

The veteran complains of a constant dull aching pain in the 
right shoulder that is exacerbated by overuse and reports 
that some of his activities of daily living have been 
constrained thereby.  However, the evidence shows that he can 
raise the arm above shoulder level, and other motions appear 
to be similarly unaffected.  During the course of the appeal, 
the veteran has reported that his primary pastimes were 
fishing, hunting and taking long walks.  It has been recorded 
that he took pride in being able to cut his own firewood, and 
taking care of his own property.  He stated on VA examination 
in May 2005 that the right shoulder muscle injury did not 
affect his job performance as an aircraft electrician when he 
was employed.  The Board thus finds that the appellant's 
subjective complaints of right shoulder functional loss have 
not been objectively confirmed on examination.  The evidence 
obtained during the course of this appeal does not show that 
the veteran has any substantial loss of power, weakness, a 
significantly lowered threshold of fatigue, and uncertainty 
of movement affecting the Muscle Group I.  Examinations 
reveal normal strength, function and symmetry.  

The Board thus finds that any and all symptoms the veteran 
currently experiences with the right shoulder are adequately 
contemplated by the 10 percent disability currently in effect 
to include reported pain and functional loss that may be 
occasioned thereby.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  It is found that objective evidence now demonstrated 
does not more nearly approximate moderately severe disability 
required for a higher rating in this regard.  Therefore, a 
rating in excess of 10 percent must thus be denied

The Board additionally notes that the Court of Veterans 
Appeals held in Esteban v. Brown, 6 Vet. App. 259, 261 
(1994), that a veteran's disabilities can be rated separately 
unless they constitute the "same disability" or the "same 
manifestation" under 38 C.F.R. § 4.14 (2005).  In such 
regard, the Board must now also consider whether the 
appellant is entitled to separate compensable ratings for any 
skin manifestations of his service-connected residuals of 
fragment wound of the posterior right trapezius area.  

The Board observes that the posterior right trapezius scar is 
shown to be asymptomatic.  Additionally, it is not of a size, 
location, or manifestation that would warrant a separate 
compensable evaluation.  See 38 C.F.R. § 4.118 (2005); 
38 C.F.R. § 4.118 (2002).  The scar is not painful on 
examination, and does not cause any functional loss or other 
symptom, such as ulceration.  Id.  This is so throughout the 
entire period whether old rating criteria effective before 
August 30, 2002, or new criteria effective from August 30, 
2002, are applied.  Id.  

Additionally, an extraschedular rating is not warranted 
because exceptional circumstances have not been demonstrated 
in this regard.  See Smallwood v. Brown, 10 Vet. App. 93, 97-
98 (1997); 38 C.F.R. § 3.321(b) (2004).  The veteran's 
posterior right trapezius muscle disability has not been 
shown to cause frequent hospitalizations or marked 
interference with employment.  Therefore, referral for 
consideration of an extraschedular rating is not warranted.

In reaching the conclusions above, the Board has considered 
the applicability of the benefit-of-the-doubt rule.  However, 
as the preponderance of the evidence is against the 
appellant's claims, that rule is not applicable in the 
instant appeal.  See 38 U.S.C.A § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55- 57 (1990).


ORDER

An evaluation in excess of 30 percent for PTSD is denied.

An evaluation in excess of 10 percent for residuals of 
shrapnel wound of the right posterior trapezoid area (Muscle 
Group I) is denied. 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


